UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7281



GEORGE EARL PERRY,

                                              Plaintiff - Appellant,

          versus

BETSY DAVIS BEAMER, Secretary of the Commonwealth,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-96-265)


Submitted:   October 17, 1996             Decided:   October 25, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge

Affirmed by unpublished per curiam opinion.


George Earl Perry, Appellant Pro Se. James Walter Hopper, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Perry v. Beamer, No. CA-96-265 (E.D. Va. July 26, 1996). We
deny Appellant's motion for oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         AFFIRMED




                                2